 ECLIPSE MOTOR LINES, INC.371employees interfered with their freedom of choice in that election,I conclude thatthe Board correctly set aside the results of that election and ordered a second election.Accordingly,I reaffirm my findings and conclusions set forth in the IntermediateReport issuedon October12, 1962,in this proceeding and recommend to the Boardthat it order theCompany tocomply with the recommendations in that report foraction to remedy its unfairlaborpractices found therein.EclipseMotor Lines, Inc.andGeneral'Teamsters,Chauffeurs,Warehousemen and Helpers,Local Union 697, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.CasesNo. 8-CA-3148 and 8-RC-1t932.March 17, 1964DECISION AND ORDEROn November 15, 1963, Trial Examiner John C. Fischer issued hisTrial Examiner's Decision in the above-entitled proceedings, find-ing that the Respondent had not engaged in any unfair labor practicesand recommending that the complaint be dismissed in its entirety, asset forth in the attached Decision.Thereafter, the Charging Unionfiled exceptions to the Decision and a supporting brief, and the Re-spondent filed a brief opposing the Union's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch andMembers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed-.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision and the entire record in this case, includingthe exceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingadditions and modifications.The Charging Union excepts to the Trial Examiner's credibilityfindings, which findings, as stated by the Trial Examiner, constitutethe controlling factor in the resolution of this case.We note at the outset the Trial. Examiner's basic finding that, "Thedemeanor of the witnesses on the stand left no doubt in the mind ofthe Trial Examiner that Respondent's witnesses were telling thetruth."It is thus apparent that the Trial Examiner's credibilityfindings were based in large part on his observation of the witnesses.It is our policy to attach great weight to such credibility findings;and -we do not overrule such findings, except where the clear pre-ponderance of all the relevant evidence convinces us that the Trial146 NLRB No. 42. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's credibility resolutions were incorrect.'No such conclu-sion is warranted in this case 2The Union contends,inter alia,that, in the absence of a specificdenial of some of the alleged threats of reprisal testified to by theGeneral Counsel's witnesses, such testimony must be accepted andis sufficient to establish the alleged violations of the Act.First, it isapparent that the Trial Examiner, based largely on his observationof "the witnesses," not only credited Respondent's witnesses, but alsocompletely discredited the General Counsel's witnesses.Moreover,Respondent's principal witness Donahie not only made a specificdenial of many of the numerous alleged threats testified to by theGeneral Counsel's Witnesses,' but also made general denials sufficientto contradict all such alleged threats 4Accordingly, we find nomerit in the Union's contention.The Union also contends that there is a clear preponderance ofthe evidence in favor of the General Counsel, because there werefive General Counsel witnesses as opposed to one for the Respondent.Sheer numbers of witnesses are not necessarily determinative in thisconnection; and especially so in this case where Respondent witnessDonahie was the only one charged with making unlawful statements,and therefore was the only one who could testify in contradiction ofthe General Counsel's witnesses.'In view of the foregoing, we shall adopt the Trial Examiner'srecommendation that the complaint herein be dismissed, and that thecompanion objections to election herein be overruled.1Standard Dry Wall Products,Inc.,91NLRB544, enfd.188 F.2d 362(C.A. 3).2 The Trial Examiner also relied in part forhis credibilityfindings on an assumptionthat Respondent ManagerDonahie wouldnot have madethe alleged unlawfulstatementsinvolved herein because he had the advice of counsel during the periodinvolved.We dono rely on sucha speculative assumptionNor do werely, as,Examiner alsodid inpart,in discreditingemployee Nye,on a speculative assumptionthat it is "simplyunbelievable" that Donahie would call Nye from his home to come into theoffice andmake obviously illegal threats to Nye beforean election.The Trial Examineralso reliedin part,in discreditingemployee Link,on chargesthat Link was a continualdrinker onthe job and also wroteobscenitieson the walls.As the actualevidence shows only oneincidentwhen Linkmayhave been drinkingon the job,we consider these unsupportedcharges as wholly insufficientto even enter into a credibilityfinding.Rather, as alreadyindicated,we necessarilyrely in large part in thiscase, as the Trial Examiner alsonecessarily did, on his observation of the witnesses.aThe GeneralCounsel'sfivewitnesses,erroneously identified at severalplaces in theTrial Examiner'sDecision as "the Union'switnesses," testified tosome 15 to 20 differentthreats madeto them.'GeneralCounselwitnessLink alsotestified to an allegedunlawfulinterrogation, butthere was a general denial of any such conversation.The Unionalso points to Donahie's failure tospecificallydenyan alleged statement toemployee RotiliothatDonahie plannedto deny allthe allegedthreats made by him. AsDonahie deniedthat any such threats weremade by him,itwas unnecessary for him toalso deny this necessarily nonexistentstatement with respectto such nonexistent threats.5 The Union also contends thatDonahie should be discredited because ofan incon-sistency in his testimonyin the priorrepresentation case hearing,and two alleged in-consistencies in his testimony in this case.One minor inconsistency appears in each case,hardly sufficient to discredit Donahie who is-'otherwise creditedlargelyon the liasis of hisdemeanor on the stand. ECLIPSE MOTOR LINES, INC.373[The Board dismissed the complaint in Case No. 8-CA-3148 andoverruled the objections to the conduct of and results of election inCase No. 8-RC-4932.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended,29 U.S.C. Sec.151, et seq.,herein called the Act.General Teamsters,Chauffeurs,Warehousemen and Helpers,Local Union 697,International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, herein sometimes called the Union or Local 697,on May 3,1963, fileda charge against Eclipse Motor Lines,Inc.,herein sometimes called the Com-,pany or the Respondent.On June 13,1963,the General Counsel of the NationalLabor Relations Board,on behalf of the Board,by, the Regional Director for theEighth Region,issued a complaint and notice of hearing, the complaint allegingthat the Respondent during stated times has engaged in and is engaging in unfairlabor practices within the meanings of Section 8 (a) (1) of the Act.The Respond-ent thereafter filed timely answer to the allegations of the complaint,effectivelydenying the violations,alleged in Case No. 8-CA-3148.Prior to the issuance of the complaint herein,theRegional Director for theEighth Region on December 4, 1962, entered a Decision and Direction of Elec-tion in Case No. 8-RC-4932,after which an election was held on April 26, 1963.A secret ballot was conducted under the supervision and direction of the RegionalDirector among certain employees of the Respondent in the bargaining unit as setforth in the Decision and Direction of Election,to determine whether these employeesdesired to be represented for collective-bargaining purposes by Local 697.Outof an approximately 64 eligible voters, 55 valid votes were cast, of which 27 were forand 28 against the Union as such representative.There were four'challenged-enough to affect the results of the election.Thereafter the petitioning Union,Local 697,filed timely objections to conductof the election and to conduct affecting results of the election.On June 13, 1963,the Regional Director issued his supplemental decision and order consolidatingcases for hearing on objections.In his decision and order consolidating thesecases, the Regional Director ordered that certain of petitioner'sobjections shouldbe and were overruled and consolidated other objections for hearing with thecomplaint issued in Case No.,8-CA-3148.The Regional Director ruled that:IT IS HEREBY ORDERED that the challenges to the ballots of WilliamTaylor,Hughey Otanic and Mike Evans be, and they hereby are, sustained.'IT IS FURTHER ORDERED that Petitioner'sObjections B, C, and itsadditional Objection be, and they hereby are, overruled,and that the issuesraised by Petitioner'sObjection A be resolved at a hearing to be held before aTrial Examiner to be designated by the Chief Trial Examiner, and that suchhearing be consolidated with the hearing to be held in the complaint to issuein CaseNo. 8-CA-3148; andIT IS FURTHER ORDERED that the Trial Examiner designated for thepurpose of conducting the hearing shall prepare and cause to be served uponthe parties a report containing resolutions of the credibility of witnesses, find-ings of fact, and recommendations to the,Board as to the disposition of saidobjection.Within the period provided for in the Board'sRules and Regula-tions, any party may file with the Board in Washington,D.C., an originaland six copies of exceptions thereto.Immediately upon the filing of suchexceptions,the party filing shall serve a copy upon each of the other partiesand upon the Regional Director. If no exceptions are filed thereto,the Boardwill adopt the recommendations of the Trial Examiner.Pursuant to notice,and on the issues as framed by ,the complaint and the answerthereto in Case No.8-CA-3148 and on the supplemental decision and order con-solidating cases for hearing on objections issued by the Regional Director on June13, 1963,in Case No. 8-RC-4932, these consolidated matters came on to be heardbefore Trial Examiner John C.Fischer at Martins Ferry, Ohio,on July 30, and 31,1While the-,p'arties have agreed that the challenge to, the ballot of Melvin Thomas beoverruled,'inasmuch as his ballot cannot affect the results of the electipn—itwill not benecessary to open and count his ballot., 374DECISIONSOF NATIONALLABOR RELATIONS BOARD1963.At the hearing, the General Counsel and the Respondent each was repre-sented by counsel, and Local 697 by designated representatives, and affordedopportunity to call, examine, and cross-examine witnesses and to participate fully,to argue orally upon the record, and to submit proposed findings or conclusions orboth.A brief has been submitted on behalf of the Union with proposed findingsand conclusions and subscribed to by the General Counsel.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTRespondent is, and has been at all times material herein, a corporation organizedunder and existing by virtue of the laws of the State of Virginia, with its officeand principal place of business located in Bridgeport, Ohio.Respondent is en-gaged as an interstate trucking motor carrier and has I.C.C. franchises for theStates of Pennsylvania,Maryland, Ohio, Indiana, Delaware, and West Virginia.Annually, Respondent, in the course and conduct of its operations, has gross reve-nues in excess of $1,000,000, of which an amount in excess of $50,000 is receivedfrom transporting goods and materials in interstate commerce.Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.A. THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters, Chauffeurs,Warehousemen and Helpers, Local Union 697,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleged that Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, and coercing, its employees in theexercise of rights guaranteed in Section 7 of the Act by the following acts andconduct: (a) Since on or about December 10, 1962, and continuing to date,Respondent, through its officer, agent, and representative, more particularly JohnM. Donahie, (1) threatened its employees with the loss of certain privileges andbenefits if the Union were successful in its organizational efforts, (2) interrogateditsemployees concerning their union membership, activities, and desires, (3)threatened its employees with discharge if they persisted in their support of theUnion, and (4) promised its employees benefits if they would cease in their sup-port of the Union; (b) and since on or about April 23, 1963, and continuing to date,Respondent through its officer, agent, and representative, more particularly DaleAlbus, threatened its employees with the loss of certain privileges and benefitsif the Union were successful in its organizational efforts.The controlling factor in the resolution of this consolidated complaint and rep-resentationcase is oneof credibility.Boththe representation aspect and the com-plaint arisefrom identical allegations.If the Union's five witnesses are to be be-lieved, the Respondent committed unfair labor practices for which it is culpable andthe election is vitiated.If,however, as a Trial Examiner finds, the Respondent'stwo witnessesgave truthful versions of events, Respondenthas not engagedin unfairlabor practices in violation of Section 8(a) (1) of the Act as alleged in the complaint,and the objectionsconcerningthe conduct of and result of the allegation conductedby the Regional Director in the representation case are not supported by the evidenceadduced and should be overruled as specifically treated hereinafter.The TrialExaminer finds that the truth lay with Respondent'switnesses,and it will be recom-mended that the complaint be dismissed and the objections be overruled.Therecord testimony, both on direct and cross-examination, bears out the fact that Re-spondent'switnesses,particularlyManager Donahie, were reliable witnesses.Thedemeanor of the witnesses on the stand left no doubt in the mind of the TrialExaminer that Respondent'switnesseswere telling the truth.The background of conditions from which the allegations spring is necessary,relevant, and material to the adjudication of this case.This background consisted ofa chain of events involving the Teamsters union organization which culminated in theelection and in the issuance of the complaint.For some 2 or 3 years prior to January1963, the Teamsters had unsuccessfullyengaged inefforts to organize Respondent'semployees.This is evidenced by record testimony.On January18, 1963, manage-ment placed a letter in the pay envelopesof all employees(Respondent's ExhibitNo. 4, appearing hereinafter as Appendix B) entitled:`ATTENTION:All Bridge- ECLIPSE MOTOR LINES, INC.375portOWNER-OPERATORS&DRIVERS."This letter advised employees that onFriday, January 25,1963, all Bridgeport owner-operators and drivers"are herebyrequested to be present at the Bridgeport,Ohio, terminal at 10:00 A.M.,for thepurpose of votingfor or againstUnion representation here at Eclipse Motor Lines,Inc."This communication,in addition to a similar letter(Respondent'sExhibitNo. 3) was likewise put in the employees'pay envelopes prior to an election sched-uled for April 26, 1963.This letter,an elaboration of the one of January 18, wasaddressed to "All owner-operators and drivers of Eclipse Motor Lines" (attachedherewith as Appendix A). The letter of January 18 directed employees'attention toprivileges currently available at EclipseMotor Lines,Inc., and urged employees"Please give this matter your most serious consideration as your future welfare isentirely in your hands.The letter listed the following as privileges:"No monthlydues; no interchange of drivers on other owners'power units;the use of a modemload shifterFREEof charge to you;garage and tool privileges to maintain yourequipment;the use of trailers other than Company owned; extra advance privileges,under emergency circumstances;the option to accept or refuse loads;Food,Cigarette,Candy and Drink concession machines for your convenience;the privilege of Tri-Leasing to another authorized carrier for return haul;the option to load out ofPittsburgh office;no specific policy currently in force relative to drivers age andthe age of leased equipment."The letter(Appendix A) consisted of a 5-page document by which employees weremade aware of the coming election of April 26.In this communication ManagerDonahie urged that every employee was duty bound to cast his ballot in the comingelection.After exhorting the employees to vote on this secret ballot"known only toyou and to God," Donahie pointed out the benefits which he said they received byreason of working for the Company.The benefits and working conditions werelisted as follows: "1.The privilege of using the company garage to make necessaryrepairs to your equipment.2. The privilege of using company tools to maintain yourequipment.3.The privilege of accepting or refusing loads when your name ap-pears at the top of the dispatch board.4.The privilege of loading out at thePittsburgh Dispatch Office.5.The privilege of trip-leasing to another authorizedcarrier when business so warrants,and also for return loads.6.The right to useleased trailers other than those owned by the company.7. The privilege of using amodem load shifter free of charge.8.Additional`advance'privileges under emer-gency circumstances.9.The privilege of choosing which driver's board to workfrom.10. The privilege of food, cigarette,soft drink,and other vending service inthe terminal at nominal cost.11. The privilege of purchasing tarpaulins through thecompany at discount prices.12.Under emergency conditions,the purchase of partsthrough the company at discount prices.13. The right to substitute drivers of yourequipment.14. The privilege of using your own discretion as to when to sign thedispatch board upon returning from a load."Both of these communications had been prepared by Manager Donahie in col-laboration with Respondent Counsel Kinder.Donahie credibly testified that he wascounseled by the company lawyer throughout the organizing period.Obviously hehad competent counsel; and it would be incomprehensible to this Trial Examiner thata man of Donahie's intelligence and experience of long years in business,includingworking and living with the same.union on other jobs, would not have followed theadvice of such counsel.To conclude under these circumstances that Donahie utteredthe threats and indulged in the interrogations attributed to him by the five witnessesof the Union in their testimony,all implicitly violative of the Act, would be absurd.In the first place it would be completely out of character in contrast with his pastconduct toward his employees and would be self-defeating in maintaining the sup-port of employees loyal to the Company for benefits and privileges hitherto received.The Union'switnesses,on the other hand, had suffered the loss of a close election,and as disgruntled losers testified with motives of self-interest and resentment.Themajority of these witnesses were presently or had been members of the TeamstersUnion.Itwas and is the Trial Examiner's judgment that the Union'switnesses took thelist of privileges and benefits which the Respondent had made available to employeesover the years and charged him with threats to take all of them away if they votedfor the Union.Their testimonies were recitations of alleged statements by Donahiewhich were couched in terms constituting implicit violations of the Act.Donahiespecifically denied making the alleged statements, and forthrightly explained eachconversation and incident.The Trial Examiner accepts Donahie's denials and hisexplanations as being truthful.Respondent'scounsel offered Nicholas Tafiin,mayor of Martins Ferry,as a character witness for Manager Donahie as to histruth and veracity.The Trial Examiner refused to take such testimony and over-ruled counsel's offer of proof on the grounds that Donahie's character and reputa- 376DECISIONSOF NATIONAL'LABOR RELATIONS BOARDtion for truth and veracity were not inissue.Counsel Kinder also offered to bring30 or more responsible citizens of the community to testify as to Donahie's reputa-tation for truth and veracity.This trial might have been interminable if the TrialExaminer had followed such a procedure, and had grantedthe same privilege asto the otherwitnesses.The uncontradicted testimony of Respondent's witness, DaleAlbus, company dispatcher for 13 years, is not material to the disposition of thecase in view of the fact that General Counsel dismissed the allegation in the com-plaint involving him.Union counsel, in their comprehensive brief, paraphrased the testimony of theGeneral Counsel's five witnesses as to the alleged threats and promises made priorto the election by Respondent through its General Manager Donahie.Thesefive witnesses were: Vigo Rotilio, Mervin J. Nye, William A. Link, William C.Crane, and Charles W. (Bud) Coulson.The Trial Examiner readily accepts thisparaphrasing of the testimonies as being a succinct narration of that evidence.However, the Trial Examiner does not accept the testimony as being true, andtherefore does not agree with. the conclusions drawn by the authors of the brief.Quite the contrary, the Trial Examiner credits the denials and explanations madeand given by Manager Donahie. The pertinent testimony of those witnesses to-gether with the Trial Examiner's inserted commentsisasfollows:Vigo Rotilio:Rotilio, presently employed by the Respondent, was working asa driver at the time of the election held on Friday, April 26, 1963.Rotilio testifiedthat on the Tuesday evening, April 23, before the election, at 10 p.m., Donahiespoke with him alone on the terminal lot.Donahie allegedly told Rotilio:(1) If the Union won, everyone would have to use company trailers; thatis,the owner-operators, instead of furnishing their own trailers and, instead,use the company trailers.This threat, if consumated, would create severeeconomic consequences since when operating their own trailers the driversreceive 75% of the gross for a haul whereas if they were forced- to use com-pany trailers they would receive only 60% of the gross load, a deficiency of15%. (2) If the Union won, there would be a charge for the use of loadshifterswhich previously have been available to the drivers free of charge.(3) If the Union won, vending machine privileges would be withdrawn.More-over, the Respondent would withdraw the right to use the garage and garagetools, both of which had been permitted to the employees on prior occasions.[The Trial Examiner credits Donahie's denial of such threat but agrees withtheUnion's contention of the effect of the threat if true and consummated.]Donahie's accepted testimony in this connection is:"Are we going to have to pull these company trailers?Are we going to haveto pay for the use of the load shifters?"And I told him, I said that we nevertold you fellows anything of the sort. I said that you fellows know what youhave here, you have worked here long enough, you know what privilegesyou have had extended and that is all I can say.What you do when the elec-tion come up, is entirely up to you boys.That was approximately the extentof my conversation.Queried ifhe made any threats,Donahie testified:I can't see how in my own mind,because asImentioned we talked general-ities,and we got into the subject of the election coming up, and Mr. Rotilioaskedme about having certain privileges taken away. I explained to himthat he should be aware of all the privileges he had.The fact that he hadworked there the length of time that he had, and he certainly should be thejudge of that.The union brief recites that Rotilio testified, under cross-examination, thatDonahie told Rotilio that Donahie "wasgoingaround threatening everybody," andthat Donahie made plain,to Rotilio "what he was going to do, and he was goingto deny this, and deny that.. . [The Trial Examiner rejects this interpreta-tion.Donahie was the more reliable witness.]"Mervin I. Nye:Nye is presently the assistant night dispatcher at the Respondent'sterminal and was employed by Respondent at the time of the election.On April22, 1963, Nye testified that Donahie called him at his home and asked Nye tocome to his office at Respondent's terminal.When Nye arrived, Donahie, with noone else present, allegedly told Nye that:(1) If the Union came in,the use ofboth garage and the coke,pop andsoup machines "would be prohibited for members of the Union." [The TrialExaminer creditsDonahie's denial of this threat.] ECLIPSE MOTOR LINES, INC.377(2) The advent of'the Union would result in the drivers having to pay forthe use of the load shifters. [The Trial Examiner credits Donale's denial.](3) If the Union won, the fees,formerly paid by the Company would nowhave to be paid by the drivers. [The Trial Examiner credits Donahie's denial.](4) If the Union won, advances would no longer be given to the driversand the owner-operators would have to switch over to company trailers whichwould automatically result in less revenues.per gross load. [The Trial Ex-aminer credits Donahie's denial.](5) If the Company "went union, the guys couldn't use the garage ortools."[The Trial Examiner credits Donahie's denial.]The union brief stated that Donahie's "inquisition of Nye," however, went furtherthan mere threats inasmuch as Donahie cautioned Nye that "the company (Nye)was keeping didn't go along with company policy, because they had heard FloydBeal (a friend of Nye) was an agent for the Union." On another occasion, theMonday preceding the election, Donahie 'interrogated Nye as to whether the unionorganizers were at the plant and further warned Nye that if he associated with anyorganizers he would be fired.The Trial Examiner does not agree with this recitation, and instead creditsDonahie.Itwas simply unbelievable to the Trial Examiner that Manager Donahiewould call Nye from his homerto come into the office at this critical time and layhimself and the Company open to obviously illegal threats, etc., especially whenNye may have been strongly pro-Teamster-this conduct also in face of advice tothe contrary by competent legal counsel.William A. Link:Link is employed by the Respondent as a mechanic and was.working there at the time of the election.Approximately 1 month before. theelection, during March, while standing across the street from the main office of theterminal, Donahie told Link that:(1) "If this place went union (Link) would be out of a.job."(2) Other employees had been telling Donahie that Link had nothing to dowith the Union but Donahie told Link that Donahie believed he was involvedwith the Union.(3) Donahie asked Link who was responsible for the Union and if Link hadanything to do with it. [The Trial Examiner credits Donahie's denial as above.]The brief stated:On another occasion; 4 or 5 months before the election, Donahie asked Link,in the stockroom: "To take a 50-cent an hour raise and forget about the Union."[The Trial Examiner accepts Donahie's denial of this charge. Link was a totallyunreliable witness.He had a history of continual drinking on the job, and wascharged with writing of obscenities on the walls. If Donahie ever spoke to Linkabout a 50-cent raise (which he denied and the Trial Examiner credits) Donahiemay earlier in his employment have offeredhim a raiseif he would refrain fromdrinking on the job.]William C. Crane:The union brief contends that William Crane isanowner-operator employed by the Respondent and who was driving for Respondent at thetime of the April election.The day before the election Crane had a conversationwith Donahie, at noontime, outside the drivers' room.Charles W. (Bud) Coulsonwas also present.Donahie told Crane that:(1) "If this placegoes uniontomorrow, that your garage privileges will be cutoff, that the garagewill go on a singletwelve-hour shift, that you will pull acompany trailer-they say you won't pull a company trailer, but we know thatyou will.(2)A union victory would result in Donahie's cutting off ofgarage privileges.The Trial Examiner credits Donahie's denial of the above alleged statement.Donahie's accepted testimony in this connection is as follows:Iwalked up to Mr. Crane in the company of Mr. Coulson, and we talked gen-eralities once again, the weather, and things like that, and the boysmentioned,they said, "Well, the time is gettingclose,"And I said "Well, that is true."I don't [know] whichone mentionedit,but one fellow-mentioned about theyhad to pull company trailers.They both looked at each other and startedlaughing.And I said, "Listen.We have explained to you fellows the privilegeshere.You have got those letters in the mail, and I think you fellows are prettywell-" As I mentioned, we spoke generalities. . . .Mr. Crane, to thebest of my knowledge, tried to enticeme in a more detailed conversation.Ofcourse, I walked away at that time. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe union brief continues that the abovestatementby Donahie as to a 12-hour shiftwas in contrast to the then prevailing schedule of two 8-hour shifts.Donahieadmitted to Crane that the switch would result in two drivers losing their jobs.As already indicated, the forced use of company trailers by independent owner-operators would result in a 15-percent loss of revenue to the drivers. (The TrialExaminer agrees that the forced use of company trailers would result in a loss of 15percent of revenue to the drivers, but finds Donahie made no such threats.)CharlesW. (Bud) Coulson:The union brief contends that Coulson, presentlyunemployed, was working as a driver at the time of the election.At the hearing,Coulson (1) corroborated Crane's testimony as to the conversation with Donahie, theday before the election; and (2) further recalls Donahie's statement to Coulsonand Crane that if the Union won there would be no more advance sheets or garageprivileges for brokers.The Trial Examiner rejects Coulson's so-called corroboration of Crane's testimonyand accepts Donahie's denial.The Trial Examiner found Coulson to be as un-reliable a witness as Link, and the testimony he gave was about on par with that ofLink.On the basis of the above findings, it will be recommended by the Trial Examinerthat the complaint be dismissed, and the objections to the election be overruled.CONCLUSIONS OP LAW1.EclipseMotor Line, Inc., the Respondent in Case No. 8-CA-3148, now andhas been at all times material herein, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. '2.General Teamsters, Chauffeurs, Warehousemen and Helpers, Local Union 697,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning of Section 2(5) of the Act.3.The Respondent above named has not and is not now engaged in unfair laborpractices in violation of Section 8(a) (1) of the Act, as alleged- in the complaint.4.The objections concerning the conduct of and the result of the election con-ducted by the Regional Director for-tlie Eighth Region in Case No. 8-RC-4932 arenot supported by the evidence adduced, as set forth in section III hereof, and shouldbe, and hereby are, overruled.RECOMMENDED ORDER_Upon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the complaint herein be dismissed in its entirety and that theobjections to conduct of and result of election in Case No. 8-RC-4932 be overruledand dismissed.APPENDIX ATo: All Owner-Operators and Drivers of Eclipse Motor, Lines, Inc.You are, I know, aware that an Election is going to be held on Friday, April 26,1963, to determine whether or not you wish to be represented by the TeamstersUnion.I'm sure you will graciously extend to me the courtesy of listening to a fewsimple statements before you vote on such an important matter.First of all, V urge upon every individual employee to vote; you are duty boundto cast a ballot, so that the result will represent the will and wishes of as manyof our people as possible, and not the, desires of a few, so I call on every eligibleperson to VOTE ON FRIDAY, APRIL 26.Let me illustrate in simple language just what I mean.-Let's say there are 125drivers; and further, let's say only 50 of them vote; suppose of these 50 only 26vote for the union or against it; then just these few would control the outcome.Let us not have- a minority deciding the election; that is not the AMERICANWAY. So-I repeat,-COME IN FULL ATTENDANCE,-AND VOTE.Your ballot is a secret,-known only to you and to God. You will get a blankballot; then you go to a private booth,-mark the ballot as your conscience dictates;you then fold it up and drop it into the ballot box; and that is all.You sign nopapers,-No one knows,-and nobody will ever know how you voted.You may have signed a union card, but you may "still vote against' the union.Likewise, you may vote for the union even -if you haven't signed a union card.This, I repeat, is a FREE ELECTION.'BE SURE TO VOTE IN ANY EVENT! ECLIPSE MOTOR LINES, INC.379'For some time past,union organizershave been handing out literature, holdingmeetingsand; in general, propagandizing you in various ways, asking you to jointhe union. _and I want ,to suggest some thoughts which have not been brought out before. .You will agree with me that both sides should be heard and full consideration,given before you make up your minds.What has the organizer -told you?That the union will get you better wages,-,better conditions?Let's consider these things calmly.. The truth is, that our wagesare ashigh, and in some instances higher, than any other trucking company's inthis area.You know that we have to compete with other companies in order tomake jobs for all of-you. If our service cannot compete with others, then therecan be no jobs for any of us.AS FOR WORKING CONDITIONS, I WOULD LIKE TO POINT OUT THEFOLLOWING BENEFITS THAT YOU RECEIVE BY WORKING FOR THISCOMPANY:1.The privilege of using the company garage to make necessary repairs toyour equipment.2.The privilege of using company tools to maintain your equipment.3.The privilege of accepting or refusing loads when your name appearsat the top of the dispatch board.4.The privilege of loading out of the Pittsburgh Dispatch Office.5.The privilege of trip-leasing to another authorized carrier when businessso warrants, and also for return loads.6.The right to use leased trailers other than those owned by the company.7.The privilege of using a modern load shifter free of charge.8.Additional "advance" privileges under emergency circumstances.9.The privilege of choosing which driver's board to, work from.10.The privilege of food, cigarette, soft drink, and other vending service inthe terminal at nominal cost.11.The privilege of purchasing tarpaulins through the company at discountprices.12.Under emergency conditions, the purchase of parts through the companyat discountprices.13.The right to substitute drivers of your equipment.14.The privilegeof usingyour own discretionas to when to signthe dis-patch board upon returning from a load.In addition to the above, I would like to point out to, you that this companyhas never forced a seniority policy on any of the drivers of equipment, and noneis in effectat this time.Nor, has this company ever put into effect a policy withrespect to the age of drivers or age of leased equipment; rather, we have alwaystaken the position that any driver of any equipment . . . is competent to do thejob, will remain under lease with the company. I am happy to have you enjoy thesebenefits,-AND MARK YOU WELL-IT REQUIRED NO UNION TO GETTHESE CONDITIONS AND BENEFITS FOR YOU, AND IT WON'T REQUIREANY UNION TO KEEP THEM FOR YOU.Iwould like to say to you that we value the personal relationship which hasalways existed between the management of this company and each of you driversand owner-operators.As you know, we have always considered each of you to beindependent business men and, as such, free to govern your own fate.Up to now you have been free to come to us about any matter whatever, right-the union wins in the election on April 26th-you will lose this right which youhave to bargain and' to deal 'with us personally in regard to your wages, workingconditions and the like.If the Union wins the election, you will not be permittedto deal with us in such matters yourselves, but only through the Union.If the Union wins in this election, the personal, relationship which has existed be-tween you and us is going to disappear. If the union wins, we will deal with it, buton a purely impersonal basis.And we will no longer deal directly and individuallywith you as heretofore-but only through the Union.Thisdoesnot mean thatwe would penalize you or be unfriendly to you. It does mean that we would ceaseto deal with you as we have up to now, personally and individually.We would liketo keep our relationship as it has been!We hope you feel the same way about it.Iplace no blame on anyone,-but it is a' fact that disturbances and strikesoccurredmainly in unionshops.And, think of the loss of time, and loss of wages,-which can never beregained.It is, our, purpose to give employment and coopera-tionto anyone whoseeks itUNION OR NO UNION. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDYoudon'thave to join a union to work here,-and youwon'thave to join a unionto work here as long as this company is able to work and deal directly with you-the owner-operators and drivers.Under union conditions you do not receive the full earnings of your labor; wemay be bound to deduct your union dues from your check and give it to the unionofficial.If you do not choose to belong to the union, you will get the same wages andthe same courteous treatment as does the person who does belong.There is nodistinction to be made in our usual treatment of fair play for all. of our people.A FINAL WORD: COME AND VOTE ON FRIDAY AS YOUR GOODJUDGMENT DIRECTS. TO CAST YOUR BALLOT IS YOUR SOLEMNDUTY!ECLIPSEMOTOR LINES, INC.,(S)J.M. Donahie,J.M. DONAHIE.,APPENDIX BATTENTION:All BridgeportOWNER-OPERATORS & DRIVERSGENTLEMEN:Friday, January 25, 1963 all Bridgeport Owner-Operators and drivers are herebyrequested to be present at the Bridgeport, Ohio terminal at 10:00 A.M., for the pur-pose of votingfororagainstUnion representation here at Eclipse Motor Lines, Inc.All personnel concerned will not be required to make Friday deliveries but rathermake deliveries the following Monday.OWNER-Operator and driver payroll checkswill notbe mailed this date butmay be picked-up at Bridgeport upon arrival to vote.As this issue is extremely important to each Owner-Operator and driver, you areurged to be present and cast your vote. Each man has an obligation to vote.Please be advised that if you so desire, you may vote for an Independent orBroker Union or any other Union of your choice.Kindly consider the following privileges currently available at Eclipse Motor Lines,Inc.A) No monthly dues.B) No interchange of drivers on other owners power units.C) The use of a modem load shifterFREEof charge to you.D) Garage and tool privileges to maintain your equipment.E) The use of trailers other than Company owned.F) Extra advance privilges, under emergency circumstances.G) The option to accept or refuse loads.H) Food, Cigarette, Candy and Drink concession machines for your con-venience.I) The privilege of Tri-Leasing to another authorized carrier for return haul.J) The option to load out of Pittsburgh office.K) No specific policy currently in force relative to drivers age and the age ofleased equipment.Pleasegive this matter your most serious consideration as your future welfare isentirely in your hands.Curcie Brothers, Inc., Curcie Brothers Trucking,Inc.,BeachBoulevard Service,Inc., and Hallandale Rock & Sand Co.andInternational Union of Operating Engineers,Local 675, AFL-CIO, Petitioner.Case No. 12-RC-1739.March 17, 196.DECISION ON REVIEWOn August6, 1963, the Regional Director for the Twelfth Regionissued a Decision,Direction of Elections,and Order I in the above-IOrder dismissed the petition as to Curcie BrothersPaving Co., Inc., which is nolonger In business.146 NLRB No. 44.